* By the 'Court.
The verdict in this case must stand, and judgment be entered accordingly. It is to be presumed that all the plaintiffs were expected to execute the covenant produced by the defendants, and that none of them contemplated being bound unless all were bound. The fact suggested by the defendants’ counsel, as proving virtually a selection by the plaintiffs, viz., that they took away from Etheridge a part of the apparatus, without notice to him that what was not taken away was for his use, would not, in our opinion, amount to sufficient evidence of a selection within the intent of the parties to the covenant.